DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 7-9, filed 5/19/2022, with respect to claims 1-6, 8-10 and 12 have been fully considered and are persuasive.  Applicant's amendment overcomes the rejection under 35 USC 103(a) in the Office Action mailed on 2/25/2022.
3.	Applicant's amendment filed on 5/19/2022 has been considered and entered for the record.
 EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Morey Wildes on 7/21/2022. The application has been amended as follows: 

Claims filed on 5/19/2022 have been amended as follows:

16. (Currently Amended) The method according to claim 13, further comprising: providing at least two packing materials having different diameters, and/or inserting at least one of the two packing materials instead of a cylindrical electrode core and/or instead of at least one of the at least two electrode elements.

Reasons for Allowance
5.	Claims 1-6, 8-10 and 12-16 are allowed and have been re-numbered 1-14.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art of record fails to anticipate or suggest or render obvious a battery cell in the form of a round cell having at least one electrode element having an inner side and an outer side and at least one temperature control element, wherein the inner side of the at least one electrode element is spaced apart, at least in sections, from the outer side of the at least one electrode element by means of the temperature control element: wherein a plurality of electrode elements are provided to form a plug-in system, and wherein a plurality of tubular or cylindrical packing material filling bodies are provided, so that a scalable number of electrode elements can be arranged on an outer side of a corresponding packing material filling body in order to provide an adaptable plug-in system, and in order to enable variable adaptation of the range and the power of the battery cell, and wherein the inner side of the at least one electrode element is spaced from the outer side of a corresponding packing material filling body, at least in sections, by means of the at least one temperature control element. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723